--------------------------------------------------------------------------------

Exhibit 10.20
THIRD AMENDMENT
TO
AMENDED AND RESTATED PRIVATE LABEL
CREDIT CARD PROGRAM AGREEMENT




This Third Amendment to Amended and Restated Private Label Credit Card Program
Agreement ("Third Amendment") is entered into as of May 18, 2007 (the "Effective
Date") by and among Stage Stores, Inc., a Nevada corporation ("Stage Stores"),
and Specialty Retailers (TX) LP, a Texas limited partnership ("Specialty
Retailers"), with their principal offices at 10201 Main Street, Houston, Texas
77025 and hereinafter collectively referred to as "Stage", and World Financial
Network National Bank, a national banking association with its principal offices
at 800 Tech Center Drive, Gahanna, Ohio 43230 ("Bank"). Stage Stores, Specialty
Retailers and Bank are collectively referred to in this Third Amendment as the
"Parties".


R E C I T A L S :


WHEREAS, Stage and Bank entered into an Amended and Restated Private Label
Credit Card Program Agreement dated as of March 5, 2004, as amended by that
Student Program Addendum effective June 1, 2004, that Amendment to Private Label
Credit Card Program Agreement dated December 21, 2005, that No Credit File
Program Addendum dated March 10, 2006 and that Second Amendment to Amended and
Restated Private Label Credit Card Program Agreement dated May 24, 2006
(collectively, the "Agreement") pursuant to which Bank issues private label
credit cards, which allows Customers of Stage to purchase goods and/or services
from Stage; and


WHEREAS, Bank and Stage now desire to amend the Agreement to include a “Total
Applicants File” and to revise certain provisions of the Service Standards.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereto agree as follows:


1.
Definitions; References. Each term used herein which is not defined herein shall
have the meaning assigned to such term in the Agreement. Each reference to
"hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Agreement shall from and after the date hereof refer to the
Agreement amended hereby.



2.
Section 2.8 Ownership of Accounts and Mailing Lists. Section 2.8 (b) of the
Agreement shall be deleted in its entirety and replaced with the following:



(b)   To the extent such information is available to Bank and subject to
Applicable Law, Bank shall provide to Stage (i) weekly one (1) master file
extract in FTP form containing the information set forth on Schedule 2.8 (a) to
this Agreement, (ii) weekly one (1) Total Applicants File in FTP form containing
the information as set forth on Schedule 2.8 (b) to this Agreement, and
(iii) any other information reasonably agreed to by Stage and Bank. Bank will
maintain a Cardholder database ("Database") comprised of information necessary
to support private label credit marketing programs and analysis related thereto,
such as purchase tracking and credit program promotional response, segmentation,
selection and list generation for cardholder statement messaging, incentives,
insertions and credit-related direct mail, new Cardholder messaging via welcome
kits, card reissue programs, and zero balance statements. Bank will provide to
Stage various Database elements as mutually agreed and one general data refresh
per week of added, changed, or deleted Database elements made available to Bank
after the prior weekly refresh. Bank shall also provide Stage's Stores with the
ability to look up, through Stage's Stores point of sale or other equipment, an
Account number by Cardholder telephone number, as permitted by and in accordance
with Bank's security policies and Applicable Law. Stage and Stage's Stores may
use the Account and Cardholder Information provided by Bank solely in connection
with maintaining and administering the Accounts and for the purpose of marketing
the Goods and/or Services to the Cardholders, as permitted by and in accordance
with Applicable Law. Stage shall keep Cardholder Information confidential and
shall not sell, lease, transfer or disclose Cardholder Information to any third
party without the disclosing party's prior written consent.
 

--------------------------------------------------------------------------------




3.
Schedule 2.1 (b) - Service Standards. Schedule 2.1 (b) of the Agreement is
deleted in its entirety and replaced with a new Schedule 2.1 (b) attached hereto
and made a part of the Agreement.

 
4.
Schedule 2.8 - Weekly Master File Information. Schedule 2.8 of the Agreement is
renumbered as Schedule 2.8 (a).



5.
Schedule 2.8 (b) - Total Applicants File Information. The Agreement is hereby
amended to include a new Schedule 2.8 (b) attached hereto and made a part of the
Agreement.



6.
Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio.



7.
Counterparts; Effectiveness. This Third Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute one and the
same instrument. The provisions included in this Third Amendment shall be
effective as of the Effective Date set forth in the first paragraph of this
Third Amendment.



8.
Entire Agreement. As hereby amended and supplemented, the Agreement shall remain
in full force and effect.


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be executed
by their duly authorized officers as of the Effective Date.




WORLD FINANCIAL NETWORK
 
STAGE STORES, INC.
NATIONAL BANK
               
By:
/s/ Daniel T. Groomes
 
By:  
/s/ Richard E. Stasyszen
         
Name:
Daniel T. Groomes
 
Name:
 Richard E. Stasyszen
         
Title:
President
 
Title:
 Sr. Vice President - Finance & Controller
                         
SPECIALTY RETAILERS (TX) LP, a Texas
limited partnership
                         
By:
SRI General Partner LLC, a Nevada limited liability company, its General Partner
               
By:
/s/ Richard E. Stasyszen
     
Name:
Richard E. Stasyszen
     
Title:
Manager


3

--------------------------------------------------------------------------------



Schedule 2.1(b)


Service Standards


Service Standards
 
Service Standards 
Performance Criteria
Historical Stage Service
Performance Criteria
     
Telephone Service Standards:
     
1.  Average Speed of Answer for New Accounts, Authorizations, Customer Service
 
 
85% of calls answered within 25 seconds
82% of calls answered within 25 seconds
2.  Abandon Rate for New Accounts, Authorizations, Customer Service
 
 
4.0% or less
4.2% or less
New Account & Purchase Authorization Service Standards: 
 
3.  Quick Credit and Remote Entry Credit
 
99% processed within 1 minute
98.0% processed within 1 minute
     
4.  (a) Processing mail-in applications (excluding Mexico) including prescreens
(measured from date of receipt by Bank)
 
4 Business Days or less
(recognizing that Bank may continue to make verification attempts on the 4th
Business Day)
2 Business Days or less
4.  (b) Processing mail-in applications (Mexico only) including prescreens
(measured from date of receipt by Bank)
 
10 Business Days or Less
(recognizing that Bank may continue to make verification attempts on the 10th
Business Day)
 
5.  Systemic Purchase Authorizations
 
 
99% processed within 45 seconds
98.0% processed within 45 seconds
 
Customer Service Standards:
     
6.  Response to written Cardholder inquiries
90% within 8 Business Days
90% within 8 Business Days
       
100% within 30 Calendar Days
100% within 30 Calendar Days
 
Master File Extract Service Standard:
 
7.  Master File Extract Delivery
Will be created based on records available at the end of processing day on
Friday and transmission will be initiated prior to 6:00 am CST on each Sunday
       
8.  Total Applicants File Delivery
Will be created based on records available at the end of the processing day on
Saturday and transmission will be initiated prior to 11:59 pm CST on each
Monday; except in the event that Monday is a bank observed holiday, which will
result in Tuesday delivery
 



4

--------------------------------------------------------------------------------


 
Assumptions:



 
·
All Service Standards Performance Criteria (except Master File Extract Delivery)
are expressed as simple monthly averages and are measured on a monthly calendar
basis.




 
·
Telephone Service Standards Performance Criteria are reported and tracked based
on the department averages.




 
·
Service Standards Performance Criteria for New Account and Purchase
Authorization Service Standards means those Applicants/Cardholders, which Bank
has approved or declined. Applicant/Cardholders that Bank is manually reviewing
under special circumstances such as a suspected fraudulent
application/transaction or that require a second electronic resource such as
MetroMail or a second credit bureau shall not be included in the measurement of
the Service Standards Performance Criteria. Systemic processing items shall be
measured from time of receipt by Bank’s host to time of delivery by Bank’s host,
excluding any time processed by third party services such as credit bureaus.




 
·
Systemic purchase authorizations shall only include authorization records
containing 125 bytes or less of data.



Customer Service:


Bank’s customer service agents for cardholder calls will be available by toll
free phone lines provided at Bank’s expense, during Stage’s Stores operating
hours (including, but not limited to, seasonal and holiday hours) through thirty
(30) minutes after their closing. Stage will provide Bank with at least fourteen
(14) days’ prior written notice of all Stage’s Stores operating hours and all
changes thereto (permanent and temporary special events). Bank shall have
available both English and Spanish speaking customer service agents.


Bank will monitor the call quality of its customer service agents on a quarterly
basis. Bank will not utilize any non-U.S. based call center facilities for
servicing the Plan without Stage’s prior written consent.


Bank will provide Stage’s Store personnel with access through toll free phone
lines provided at Bank’s expense to live customer service agents during Stage’s
Store normal operating hours (including, but not limited to, seasonal and
holiday hours) and for a period of thirty (30) minutes thereafter.

5

--------------------------------------------------------------------------------



Schedule 2.8 (b)
Weekly Total Applicants File Information


Customer Name
Customer’s Street Address
Customer’s City
Customer’s State
Customer’s Zip Code
Customer’s Home Phone Number
Division Number
Store Where Application Filed

 
 
6

--------------------------------------------------------------------------------